Citation Nr: 1723251	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder, to include recurrent subcutaneous hemorrhages.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1965 to October 1968, to include service in Vietnam from October 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Original jurisdiction over this matter was subsequently transferred to the RO in North Little Rock, Arkansas.  A Notice of Disagreement (NOD) was received in February 2010. A Statement of the Case (SOC) was furnished in March 2010 and the Veteran filed his Substantive Appeal via a VA Form 9 in April 2010. Thus, the Veteran perfected a timely appeal of the issues.

This appeal was previously before the Board in October 2013.  At that time, the Board remanded for further development.

The appeal returned to the Board in June 2016, at which time it was remanded to for the purpose of obtaining a VA examination. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As mentioned above, the Board remanded this matter in June 2016 for the purpose of a VA examination to ascertain the etiology of his diagnosed skin disorder(s) to include recurrent subcutaneous hemorrhages and actinic keratosis. The Board directed the examiner to opine whether it was at least as likely as not that the Veteran's diagnosed skin disorders were causally related to the Veteran's active service or any incident therein. The examiner was further directed to provide an opinion as to whether it was at least as likely as not that his diagnosed skin disorders were caused or aggravated by any service-connected disability.

The Board notes that the Veteran is service connected for the following conditions: proteinuria with hypertension, associated with diabetes mellitus, type II; Meniere's syndrome; diabetes mellitus type II; and bilateral diabetic peripheral neuropathy of the lower extremities.

The Veteran was afforded a VA examination in July 2016. The examiner noted the Veteran's diagnoses of subcutaneous bruising in 2013 and actinic keratosis in 1978. In his recorded medical history of the Veteran, the examiner noted occasional episodes of bruising and that he Veteran reported that he had bruised easily for several years. The Veteran's symptoms were not flared on the day of the examination. The examiner stated that he was unable to relate bruising subcutaneous hemorrhage to events occurring during active service. As rationale, he explained that easy bruising may be individual prone and may worsen in later years due to senile purpura. The examiner opined that this had nothing to do with events in active duty service based on review of medical records. Regarding the Veteran's actinic keratosis, it was noted that it is a condition that usually occurs in later ages and can be related to sun exposure over time. The examiner stated that he would not be able to relate the actinic keratosis to service as it takes sun exposure over a prolonged period of time to lead to that condition. He opined that there is no evidence based on review of medical records that either condition was aggravated or irreversibly worsened by service. 

The Board acknowledges that the July 2016 VA examiner provided current diagnoses and possible etiologies for the Veteran's subcutaneous bruising and actinic keratosis as well as an opinion that they were unrelated to the Veteran's active duty service. The Board notes however that the July 2016 opinion is devoid of any discussion of causation or aggravation of the Veteran's diagnosed skin disorders by any of the aforementioned service-connected conditions as requested in the June 2016 Remand. The Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007) As such, the Board finds that a remand is necessary to afford the Veteran an addendum opinion regarding any relationship between the Veteran's skin disorders and his service-connected disabilities. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Nieves-Rodriguez v. Peake 22 Vet. App. 295, 300 (2008).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the claims file (to include both the VBMS and Virtual VA folder), and a copy of this Remand, to the same examiner who evaluated the Veteran for his skin disorders in July 2016 or another appropriate VA physician with appropriate expertise if this examiner is unavailable. 

Following a review of the record, the examiner should express an opinion as to the following:

(1)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder, to include recurrent subcutaneous hemorrhages and actinic keratoses, are caused by, or the result of, either the sole or cumulative effect of any of the Veteran's service-connected conditions (i.e., (1) proteinuria with hypertension, (2) Meniere's syndrome, (3) diabetes mellitus type II, and/or (4) bilateral diabetic peripheral neuropathy of the lower extremities)?

(2)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder, to include recurrent subcutaneous hemorrhages and actinic keratoses, has permanently progressed at an abnormally high rate due to or as the result of either the sole or cumulative effect of any of the Veteran's service-connected conditions (i.e., (1) proteinuria with hypertension, (2) Meniere's syndrome, (3) diabetes mellitus type II, and/or (4) bilateral diabetic peripheral neuropathy of the lower extremities)?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably make clear the medical guidance in the study of this case. 

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.

2.  After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016



